Citation Nr: 0004347	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  96-13 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the residuals of an 
injury to the right upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from October 1940 to November 
1945.  This matter comes to the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a right arm condition.  In an April 1996 
rating decision the RO also determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a right shoulder 
disorder.  The veteran perfected an appeal of the July 1995 
and April 1996 decisions.

The veteran's appeal was previously before the Board in 
February 1999, at which time the Board decided issues no 
longer in appellate status and determined that new and 
material evidence had been submitted to reopen the claim for 
service connection for right arm and shoulder disorders.  The 
Board then remanded the case to the RO for the RO to 
determine whether the claim for service connection was well 
grounded and, if so, to undertake additional development and 
adjudicate the substantive merits of the claim.  In a 
November 1999 supplemental statement of the case the RO 
determined that the claim for service connection was not well 
grounded.  The case has been returned to the Board for 
further consideration of the veteran's appeal.

In a November 1999 statement the veteran claimed entitlement 
to an increased rating for post-traumatic stress disorder 
(PTSD).  This issue has not been adjudicated by the RO, and 
is not within the Board's jurisdiction.  See Shockley v. 
West, 11 Vet. App. 208, 214 (1998) (a jurisdiction-conferring 
notice of disagreement cannot be filed if the claim has not 
been adjudicated by the RO).  The issue is, therefore, 
referred to the RO for appropriate action.  See Bruce v. 
West, 
11 Vet. App. 405 (1998) (issues that are raised for the first 
time on appeal should be referred to the RO).


FINDING OF FACT

The claim of entitlement to service connection for the 
residuals of an injury to the right upper extremity is not 
supported by competent medical evidence showing that the 
currently diagnosed degenerative joint disease of the 
acromioclavicular joint is related to an injury that occurred 
in-service.


CONCLUSION OF LAW

The claim of entitlement to service connection for the 
residuals of an injury to the right upper extremity is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well-
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  
Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  In addition, 
if the claim for service connection pertains to a disease 
rather than the residuals of an injury, a well-grounded claim 
can be established by evidence showing a chronic disease in 
service or during any applicable presumptive period and 
present disability from that disease.  See Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 
12 Vet. App. 296 (1999).  In determining whether the claim is 
well grounded, the evidence is generally presumed to be 
credible.  See Robinette v. Brown, 8 Vet. App. 69, 74 (1995).

In his January 2000 written arguments the veteran's 
representative requested that the case be again remanded to 
the RO for the purpose of obtaining a medical examination and 
opinion on whether the veteran's currently diagnosed right 
shoulder disability is related to an in-service injury.  If 
the veteran fails to submit evidence showing that his claim 
is well grounded, however, VA is under no duty to assist him 
in any further development of the claim.  See Morton v. West, 
12 Vet. App. 477 (1999), en banc denied July 28, 1999.  An 
additional remand is not, therefore, warranted.

Although VA has no duty to assist the veteran in the absence 
of a well-grounded claim, VA may, dependent on the facts of 
the case, have a duty to notify him of the evidence needed to 
support his claim.  38 U.S.C.A. § 5103; see also Robinette v. 
Brown, 8 Vet. App. 69, 79 (1995).  The veteran has not 
indicated the existence of any evidence that, if obtained, 
would make his claim well grounded.  VA has no further 
obligation, therefore, to notify him of the evidence needed 
to support his claim.  See McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997).

In March 1980 the RO requested the veteran's service medical 
records from the National Personnel Records Center (NPRC).  
In April 1980 the NPRC provided all the records that were 
available, which consists of the morning and daily sick 
reports for the unit in which the veteran served.  Any 
additional service medical records, including the report of 
his examination on separation from service, are presumed to 
have been destroyed in the fire at the NPRC in 1973.  See 
O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).

The morning and daily sick reports show that the veteran was 
hospitalized from January 17,1945, to February 6, 1945, due 
to the injuries incurred in a train wreck.  Those injuries 
included a possible fractured skull and fracture of the right 
arm.

The veteran contends that the symptoms he now experiences in 
his right shoulder are the result of the injuries that he 
incurred in the 1945 train wreck.  He initially claimed 
entitlement to service connection for the residuals of an 
injury to the right arm and shoulder in March 1980.  At that 
time he reported having been hospitalized for three months 
due to an injury to the right shoulder following the 1945 
train wreck.  The evidence obtained in conjunction with that 
claim showed that in December 1979 he complained of pain in 
the right scapula region of one year's duration.  His 
complaints were attributed to myofascitis, fibromyositis, and 
cervical spondylosis.  He later reported having injured his 
right shoulder during service, but the available evidence 
provides no etiology for the diagnoses.

In conjunction with a September 1981 VA orthopedic 
examination the veteran reported having incurred a fracture 
to the right forearm while in service.  The examiner stated 
that the symptoms in the right trapezius, which the veteran 
referred to as right shoulder or arm pain, were coming from 
the neck.  As the result of an examination and X-ray study, 
the examiner provided a diagnosis of degenerative lower 
cervical spondylosis.

During a January 1995 VA orthopedic examination the veteran 
reported having right shoulder and arm pain since 1945, at 
which time he was involved in a train wreck.  He stated that 
following the train wreck his right upper extremity was 
swollen, and that he was hospitalized for a possible fracture 
of the right radius.  An X-ray study of the cervical spine 
showed disk space narrowing and osteophytes that were most 
severe at C5-C6 and C6-C7.  An X-ray of the right shoulder 
revealed degenerative arthritic changes of the 
acromioclavicular joint.  As a result of the 
X-ray studies and a physical examination, the examiner 
provided diagnoses of spondylosis of the cervical spine and 
right shoulder pain with acromioclavicular joint arthritis.  
The examiner did not provide any etiology for either 
disorder.

In April 1996 the veteran submitted statements from his 
brother and sister in which they attested that he was 
involved in a train wreck in January 1945, and they described 
his being trapped in the railroad car and subsequently freed.  
They stated that he incurred a shoulder dislocation in the 
train wreck, that he was hospitalized for three weeks 
afterwards, and that he had complained of residuals of the 
train wreck intermittently since then.

VA treatment records show that the veteran continued to 
receive treatment for right shoulder pain.  In April 1994 he 
reported having right shoulder pain for six months.  In May 
1996 he reported having right shoulder pain since 1945 
following a crushing injury.  The physical therapy referral 
prepared at that time indicates that he had chronic right 
shoulder pain, musculoskeletal in origin, secondary to an 
injury 50 years previously.  In September 1996 he again 
reported having incurred a crushing injury to the right 
shoulder and arm during World War II, with chronic pain since 
then.

During an October 1996 hearing the veteran testified that he 
injured his right arm and shoulder in the train wreck, that 
his right arm was swollen following the train wreck, and that 
he was hospitalized for three and a half weeks.  He stated 
that he could not remember whether the right arm was put in a 
cast, but that he was returned to duty on release from the 
hospital.  He also testified that he received treatment for 
the right upper extremity symptoms in the 1980s, and that he 
could not remember having received any treatment prior to the 
1980s.

During a November 1998 hearing the veteran testified that his 
arm swelled following the January 1945 train wreck, and that 
he had pain in his right shoulder ever since.  He denied 
having received any additional treatment for the right upper 
extremity while in service, or having received any treatment 
prior to the 1980s.  He also denied having injured the right 
shoulder following his separation from service.

The Board has reviewed the evidence of record and finds that 
the claim of entitlement to service connection for the 
residuals of an injury to the right upper extremity is not 
well grounded.  The evidence shows that the veteran has 
degenerative arthritis of the right acromioclavicular joint, 
and that he incurred an injury to the right arm while in 
service.  The Board finds, therefore, that the first and 
second Caluza elements have been satisfied. Caluza, 7 Vet. 
App. at 506.

In addition to medical evidence of a current disability and 
evidence of a related disease or injury in service, in order 
to make the claim for service connection well grounded the 
veteran must submit medical evidence of a nexus between the 
currently diagnosed disability and the in-service injury.  
Caluza, 7 Vet. App. at 506.  The veteran has not, however, 
provided any probative evidence showing that the degenerative 
arthritis of the acromioclavicular joint is related to the 
injuries incurred in the January 1945 train wreck.  His 
statements that his current disability is due to the injuries 
incurred in service are not probative because he is not 
competent to provide evidence of the etiology of a medical 
disorder.  Grottveit, 5 Vet. App. at 93.  Although the May 
1996 VA physical therapy referral records that he had chronic 
right shoulder pain secondary to an injury 50 years 
previously, that assessment was based on the veteran's report 
of having incurred a crushing injury to the right upper 
extremity during service.  The contemporaneous medical 
evidence shows that he may have incurred a fracture of the 
right arm; it does not indicate that he suffered a crushing 
injury to the right shoulder.  Because the information 
contained in the May 1996 referral was based on a reported 
injury that is not supported by the contemporaneous evidence, 
it does not constitute competent evidence of a nexus to an 
in-service injury.  Grover v. West, 12 Vet. App. 109 (1999); 
see also LeShore v. Brown, 8 Vet. App. 406 (1995) (a history 
which is merely transcribed by a medical professional does 
not constitute competent evidence).

The second and third Caluza elements can also be satisfied by 
evidence showing that a disorder was noted during service, 
evidence of post-service continuity of symptomatology, and 
medical evidence of a nexus between the present disability 
and the post-service symptomatology.  The veteran has on 
several occasions stated that he had pain in the right 
shoulder since the train wreck in January 1945, and he 
submitted additional lay statements to that effect.  As lay 
persons the veteran and his relatives are competent to 
provide evidence of an observable disability.  Savage, 10 
Vet. App. at 496.  The residuals of a fracture or dislocation 
are not, however, the types of disabilities that are subject 
to lay observation.  Clyburn, 12 Vet. App. at 296.  The 
veteran denied the existence of any medical evidence 
documenting his right upper extremity symptoms prior to the 
1980s.  

In addition to probative evidence of continuing 
symptomatology, the veteran must submit competent evidence of 
a nexus between the continuing symptomatology and the 
currently diagnosed disability.  Voerth v. West, 13 Vet. App. 
118 (1999).  Because the May 1996 treatment record is not 
probative, as stated above, the veteran has not provided that 
evidence.  The Board finds, therefore, that the veteran has 
not provided competent evidence of continuing symptomatology 
or a nexus between the purported continuing symptomatology 
and the currently diagnosed disability.  For these reasons 
the Board has determined that the claim of entitlement to 
service connection for the residuals of an injury to the 
right upper extremity is not well grounded.


ORDER


The claim of entitlement to service connection for the 
residuals of an injury to the right upper extremity is 
denied.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

